Exhibit 10.70

Confidential

ASSIGNMENT AND OPTION AGREEMENT

BY AND BETWEEN

INTERMUNE PHARMACEUTICALS, INC.

AND

CONNETICS CORPORATION

JUNE 23, 2000

(SUPERSEDING AND REPLACING THE AMENDED AND RESTATED EXCLUSIVE

SUBLICENSE AGREEMENT OF APRIL 27, 1999)



--------------------------------------------------------------------------------

ASSIGNMENT AND OPTION AGREEMENT

THIS ASSIGNMENT AND OPTION AGREEMENT (the “Agreement”) is made effective and
entered into as of June 23, 2000 (the “Effective Date”) by and between CONNETICS
CORPORATION, a Delaware corporation, with a principal place of business at 3400
West Bayshore Road, Palo Alto, CA 94303 (“Connetics”), and INTERMUNE
PHARMACEUTICALS, INC., a Delaware corporation, with a principal place of
business at 1710 Gilbreth Road, Suite 301, Burlingame, CA 94010 (“InterMune”).
Connetics and InterMune may be referred to herein as a “Party” or collectively
as the “Parties.”

RECITALS

A. WHEREAS, InterMune is a corporation formed for the purpose of research and
development of biopharmaceutical products for the treatment of infectious and
autoimmune diseases; and

B. WHEREAS, Connetics has licensed the rights to certain immunology-based
products and to the technology relating thereto from Genentech, Inc.
(“Genentech”) pursuant to that certain License Agreement for Interferon Gamma by
and between Connetics and Genentech, dated May 5, 1998, as amended (the
“Genentech License”); and

C. WHEREAS, InterMune and Connetics have entered into that certain Amended and
Restated Exclusive Sublicense Agreement, dated April 27, 1999 (the “Original
Agreement”), pursuant to which (a) Connetics granted an exclusive sublicense to
InterMune under the Genentech License to develop, make, have made, import, offer
for sale and sell therapeutic products containing or derived from such
immunology-based products and technology for use for certain specific
indications, and (b) InterMune granted to Connetics the exclusive option to
practice such sublicensed rights in the dermatology field; and

D. WHEREAS, InterMune and Connetics now desire to supersede and replace the
Original Agreement as further set forth herein in order to assign to InterMune
Connetics’ entire right, title and interest in, to and under the Genentech
License.

NOW, THEREFORE, the Parties agree as follows:

 

1. DEFINITIONS

1.1 “Affiliate” means any company or entity controlled by, controlling or under
common control with a Party. As used in this Section, “control” means (a) that
an entity or company owns, directly or indirectly, fifty percent (50%) or more
of the voting stock of another entity, or (b) that an entity, person or group
has the actual ability to control and direct the management of the entity,
whether by contract or otherwise, but excluding, for all purposes of this
Agreement, Connetics, as to InterMune, and InterMune, as to Connetics.

1.2 “Amendment No. 3” means that certain Amendment No. Three to License
Agreement entered into between Connetics and Genentech, effective April 27,
1999. For clarity, the phrase “as amended by Amendment No. 3” as used herein is
intended only for ease of reference and not as a limitation.

 

1



--------------------------------------------------------------------------------

1.3 “Best Efforts” means every necessary and prudent effort of a Party applied
in a prompt, commercially reasonable manner, to the maximum extent reasonably
allowed by such Party’s available financial resources, taking into account all
of such Party’s business commitments for such financial resources.

1.4 “BLA” means a Biologics License Application.

1.5 “Connetics Know-How” means all Know-How in the areas of quality assurance/
quality control (QA/QC), pharmaceutical science, process development or
regulatory affairs that (a) is Controlled by Connetics during the term of this
Agreement, and (b) is necessary or useful to the discovery, development, use or
manufacture of Products, but excluding all Know-How that is part of the
Genentech License Rights.

1.6 “Controlled” means with respect to any material, Know-How or intellectual
property right, that the Party owns or has a license to such material, Know-How
or intellectual property right and has the ability to grant access, a license,
or a sublicense to such material, Know-How or intellectual property right to the
other Party as provided for herein without violating an agreement with a Third
Party as of the time the Party would be first required hereunder to grant the
other Party such access, license or sublicense.

1.7 “Dermatology Field” means the administration to humans of therapeutic
products for the treatment, prevention or diagnosis of any dermatological
disease or condition, including, without limitation, atopic dermatitis,
keloids/hypertrophic scars, pustular psoriasis and scleroderma, but excluding
(a) any cancer disease or condition, (b) any infectious disease or condition,
and (c) any indication outside of the IG Field.

1.8 “Dermatology Sublicensee” means a Third Party to which Connetics has granted
a sublicense under the sublicense rights to be granted by InterMune to Connetics
following Connetics’ exercise of its option pursuant to Section 4.1.

1.9 “FDA” means the U.S. Food and Drug Administration, or any successor agency.

1.10 “Gene Therapy” means the therapeutic or prophylactic treatment of a human
being with: (a) one or more oligonucleotides or nucleotide sequences, in native
form or chemically modified, which are introduced into the body in free form,
bound to a carrier molecule, contained in any molecular vesicle (e.g. a
liposome), incorporated into or attached to a vector of any type, contained in
any cellular construct and/or contained in any mechanical device or (b) cells
which have been manipulated ex vivo using one or more oligonucleotides or
nucleotide sequences.

1.11 “Gene Therapy Field” means the administration to humans of Licensed Gene
Product for Gene Therapy for the treatment or prevention of any human disease or
condition, provided however, that “Gene Therapy Field” shall not include any
treatment or prevention of any type of cardiac or cardiovascular disease or
condition.

1.12 “Genentech” means Genentech, Inc., a Delaware corporation, with its
principal office at 1 DNA Way, South San Francisco, CA 94080.

 

2



--------------------------------------------------------------------------------

1.13 “Genentech License” means the License Agreement for Interferon Gamma
between Genentech and Connetics, dated May 4, 1998; as amended by: Amendment
No. 1 to License Agreement, effective December 28, 1998; Amendment No. 2 to
License Agreement, effective January 15, 1999; Amendment No. 3; and that certain
Consent to Assignment Agreement, dated as of the date hereof.

1.14 “Genentech License Rights” means all rights under Patents, Know-How and
trademarks granted to Connetics by Genentech under the Genentech License, but
only to the extent the Genentech License permits the practice of such rights for
the uses set forth in Article 3 herein. “Genentech License Rights” shall not
include any Third Party Product Rights.

1.15 “Genentech Patents” means all the Patent rights which are granted to
Connetics under the Genentech License.

1.16 “Genentech Supply Agreement” means the Supply Agreement entered into
between Genentech and Connetics dated May 4, 1998.

1.17 “IG Field” means the administration to humans of Licensed Protein Product
for the treatment or prevention of any human disease or condition, provided
however, that “IG Field” shall not include: (a) the administration to humans of
Licensed Protein Product for the treatment or prevention of any type of
arthritis or cardiac or cardiovascular disease or condition or (b) use of
Licensed Protein Product for Gene Therapy.

1.18 “Interferon Gamma” or “IG” means the polypeptide described as “Interferon
Gamma” in Section 1.20 of the Genentech License.

1.19 “InterMune Net Sales” means “Net Sales” of Licensed Protein Products in the
Territory for use in the IG Field by InterMune and its sublicensees hereunder
other than Connetics and its Affiliates and Dermatology Sublicensees.

1.20 “Know-How” means all information, data, know-how, trade secrets,
inventions, developments, results, techniques and materials, whether or not
patentable.

1.21 “Licensed Product,” “Licensed Gene Product” and “Licensed Protein Product”
shall each have the same meaning as defined in Section 1.22 of the Genentech
License.

1.22 “Licensed Technology” means the Genentech License Rights and the Connetics
Know-How.

1.23 “Net Sales” means “Net Sales” (as defined in Section 1.25 of the Genentech
License) of Licensed Protein Products in the Territory for use in the IG Field
by InterMune and any of its sublicensees hereunder (including without limitation
Connetics, its Affiliates and its Dermatology Sublicensees).

1.24 “Original Agreement Effective Date” means April 27, 1999.

 

3



--------------------------------------------------------------------------------

1.25 “Patents” means any and all issued or pending patents and patent
applications, both foreign and domestic, and including without limitation
(a) all divisionals, continuations and continuations-in-part of any such
applications, (b) any patents that issue from any of the foregoing, and (c) all
substitutions, extensions, reissues, renewals, supplementary protection
certificates and inventors’ certificates with respect to any of the foregoing
issued patents.

1.26 “Territory” shall have the meaning set forth in Section 1.28 of the
Genentech License.

1.27 “Third Party” means any party besides the Parties and their respective
Affiliates.

1.28 “Third Party Product Rights” shall have the meaning set forth in
Section 1.37 of the Genentech License.

1.29 United States” means the United States and its territories and possessions.

 

2. ORIGINAL AGREEMENT SUPERSEDED

The Parties agree that the Original Agreement is hereby replaced and superseded
in all respects by this Agreement as of the Effective Date, except as expressly
set forth in Section 3.3.

 

3. ASSIGNMENT OF RIGHTS; LICENSE GRANT; RELATED COVENANTS

3.1 Assignment of Rights. Connetics agrees to assign and hereby does assign to
InterMune Connetics’ entire right, title and interest in, to and under the
Genentech License. Upon each request by InterMune, without additional
consideration, Connetics agrees to promptly execute all documents and take all
such acts as InterMune deems necessary or desirable to procure, maintain,
perfect, and enforce the full benefits, enjoyment, rights, title and interest
in, to and under the Genentech License assigned hereunder. In the event
InterMune is unable for any reason, after reasonable effort, to secure
Connetics’ signature on any document needed in connection with the actions
specified herein, Connetics hereby irrevocably designates and appoints InterMune
and its duly authorized officers and agents as its agent and attorney in fact,
which appointment is coupled with an interest, to act for and on its behalf to
execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of this Section 3.1 with the same legal
force and effect as if executed by Connetics. Connetics agrees that as of the
Effective Date, InterMune shall be deemed a party to and sole licensee under the
Genentech License, and that Connetics shall have no further rights nor
obligations thereunder, except as set forth in Section 4.1 of this Agreement and
those obligations that accrued prior to the Effective Date, including without
limitation, Connetics’ remaining obligations, if any, under Section 8.1 of the
Genentech License. Connetics hereby covenants that it shall take no action
inconsistent with InterMune’ s rights as party to and licensee under the
Genentech License.

3.2 Connetics Know-How. Connetics hereby grants to InterMune a non-exclusive
license under the Connetics Know-How to develop, use, make, have made, import,
offer for sale and sell (a) Licensed Products in the Territory, and (b) any
products covered by Third Party Product Rights to which Connetics or InterMune
acquires rights under the Genentech License in the applicable territory.

 

4



--------------------------------------------------------------------------------

3.3 Genentech Supply Agreement. Pursuant to the Original Agreement, Connetics
assigned to InterMune Connetics’ entire right, title and interest to the
Genentech Supply Agreement, which assignment shall remain in full force and
effect. InterMune hereby covenants that it shall maintain the Genentech Supply
Agreement effective and in good standing. To the extent Connetics exercises its
option pursuant to Section 4.1 below, InterMune shall procure for and supply to
Connetics (and its Dermatology Sublicensees, if any) its requirements for Bulk
Product and Finished Product (as such terms are defined in the Genentech Supply
Agreement) for use in the Dermatology Field from Genentech pursuant to the
Genentech Supply Agreement or from any Third Party manufacturer(s) contracted by
InterMune to manufacture Finished Product and Bulk Product, provided that
Connetics shall pay to InterMune InterMune’s cost, without markup, for procuring
and supplying such Finished Product and Bulk Product to Connetics.

3.4 Transfer of Data and Materials. Promptly following the Effective Date,
Connetics and InterMune shall work cooperatively together to transfer to
InterMune all documents or materials in Connetics’ possession comprising or
containing the Licensed Technology, including without limitation, biological and
chemical materials, regulatory filings, and data, and Connetics shall transfer
any and all additions or improvements to the Licensed Technology to InterMune as
soon as is reasonably practicable after the creation, development or acquisition
of such addition or improvements.

 

4. OPTION TO DERMATOLOGY RIGHTS

4.1 Option Grant. InterMune hereby grants to Connetics the exclusive option to
obtain the exclusive sublicense under the Genentech License Rights to develop,
use, make, have made, import, offer for sale and sell Licensed Protein Products
for use solely in the Dermatology Field in the United States, subject to
Genentech’s rights under the Genentech License. Connetics may exercise such
option at any time prior to the fifth anniversary of the Original Agreement
Effective Date by providing InterMune written notice of its desire to exercise
such option. Upon InterMune’s receipt of such notice, InterMune shall be deemed
to have granted to Connetics the exclusive, royalty-free (with respect to
InterMune only), sublicense under the Genentech License Rights to use, make,
have made, import, offer for sale and sell Licensed Protein Products in the
Dermatology Field in the United States for the term of this Agreement, subject
to the terms of the Genentech License and of this Agreement, and Connetics shall
be subject to all terms and conditions of the Genentech License relating to its
development and commercialization of Licensed Protein Products in the
Dermatology Field in the United States, including without limitation those
obligations described in Sections 4.2 and 4.5 below. Such sublicense shall be
further sublicenseable by Connetics to the extent permitted by the Genentech
License. If not exercised by the fifth anniversary of the Original Agreement
Effective Date, the option granted in this Section 4.1 shall expire.

4.2 Milestone Payments. If Connetics exercises its option under Section 4.1
then:

(a) In the event that Connetics or a Dermatology Sublicensee achieves one of the
milestones set forth in Sections 8.2(a) or (b) of the Genentech License with
respect to a Licensed Protein Product, Connetics or such Dermatology Sublicensee
shall inform InterMune thereof and provide such milestone payment due under the
Genentech License to InterMune.

 

5



--------------------------------------------------------------------------------

(b) In the event that milestone payments to Genentech as set forth in Sections
8.2(c) and (d) of the Genentech License are triggered by the sale of Licensed
Protein Products by both Connetics and InterMune (and/or their sublicensees) in
the Territory, the Parties shall promptly meet and in good faith determine a
fair apportionment between the Parties of the payment to be made to Genentech
for such milestone based upon the relative Net Sales of each Party for such
calendar year or other agreed upon method of apportionment. Connetics shall then
submit to InterMune its portion of such milestone payment in accordance with the
terms of the Genentech License.

4.3 Royalties. If Connetics exercises its option under Section 4.1 then:

(a) Connetics shall pay royalties to InterMune on all Net Sales of Licensed
Protein Products by Connetics, its Affiliates and its Dermatology Sublicensees
at the applicable royalty rate set forth in Section 8.3 of the Genentech License
(as may be reduced pursuant to Section 8.4 of the Genentech License).

(b) Royalty payments shall be made to InterMune quarterly within sixty (60) days
following the end of each calendar quarter for which royalties are due. Each
royalty payment shall be accompanied by a report summarizing the total Net Sales
by Connetics, its Affiliates and its Dermatology Sublicensees during-the
relevant three-month period, and the calculation of royalties, if any, due
thereon pursuant to subsection (a) above.

(c) Connetics, its Affiliates and its Dermatology Sublicensees hereunder shall
keep full, true and accurate books of account containing all particulars which
may be necessary for the purpose of showing Net Sales. Said books of account
shall be kept at the principal place of business of Connetics, its Affiliates or
its Dermatology Sublicensees, as the case may be. Said books and the supporting
data shall be open at all reasonable times, for three (3) years following the
end of the calendar year to which they pertain (and access shall not be denied
thereafter, if reasonably available), to the inspection of an independent public
accountant retained by InterMune or Genentech and reasonably acceptable to
Connetics (or its Affiliate or Dermatology Sublicensee) for the purpose of
verifying Net Sales under this Agreement; subject to the provisions of
subsection (e) below.

(d) Connetics shall, within sixty (60) days after the end of each calendar
quarter beginning with the quarter of the first commercial sale of a Licensed
Protein Product in the Dermatology Field in the Territory by Connetics, its
Affiliates or its Dermatology Sublicensees, deliver to InterMune a true and
accurate report, setting forth such particulars of the business conducted by
Connetics, its Affiliates and its Dermatology Sublicensees during the preceding
quarter as are pertinent to an accounting for Net Sales and deductible expenses
as permitted under the Genentech License. Such reports shall include at least
the following: (i) the total gross sales of Licensed Protein Products occurring
during that calendar quarter, (ii) the allowable deductions therefrom, (iii) the
total Net Sales of Licensed Protein Products occurring during that calendar
quarter and (iv) the calculation of royalties, if any, due thereon pursuant to
subsection (a) above.

(e) At InterMune’s or Genentech’s request and expense, Connetics shall permit a
certified public accountant selected by InterMune or Genentech and reasonably

 

6



--------------------------------------------------------------------------------

acceptable to Connetics to examine, not more than once in any four consecutive
calendar quarters during the term of this Agreement, but including one
(1) post-termination audit, Connetics’ books of account and records of all sales
of Licensed Protein Products by Connetics, its Affiliates and its Dermatology
Sublicensees for the sole purpose of determining the correctness of the reports
provided by Connetics under subsection (a) above. If such accountant reasonably
determines that the royalties owed by Connetics to InterMune under subsection
(a) above have been, for any calendar year in total, understated by Connetics,
Connetics shall immediately pay to InterMune all understated royalties, together
with interest on such royalties from the date accrued at a rate of prime plus 2%
and shall pay the reasonable costs of the examination if Connetics has
understated such royalties by more than 5%.

4.4 Off-Label Sales. If Connetics exercises the option set forth in Section 4.1
then:

(a) Each Party agrees and shall require its sublicensees, if any, to use
commercially reasonable efforts to formulate all Licensed Protein Products
developed by such Party or sublicensee thereof in a manner to reduce, to the
extent reasonably practicable, the possibility that such Licensed Protein
Product can be used in the other Party’s field of use as provided hereunder. If
a Party cannot so formulate a particular Licensed Protein Product, then such
Party agrees to use its Best Efforts to prevent sales of such Licensed Protein
Product for use in the other Party’s field of use, including without limitation
instructing its sales forces, and requiring all sublicensees to instruct their
sales forces, that such Licensed Protein Product is not to be promoted, marketed
or sold for use in the other Party’s field of use.

(b) In the event that either Party determines that a Licensed Protein Product
sold by a Party or its sublicensees hereunder is being used in a field of use
other than one for which such Party has the right to sell such Licensed Protein
Product hereunder, the Party making such determination shall immediately inform
the other Party. The Parties shall then promptly meet and diligently and in good
faith determine a fair and reasonable mechanism for equitable allocation of the
sales of such Licensed Protein Product that are used outside the field of use
for which the selling Party had the right to sell.

4.5 Patent Costs. If Connetics exercises the option set forth in Section 4.1,
then Connetics agrees to reimburse InterMune all costs paid by InterMune to
Genentech under Section 5.2 of the Genentech License which relate to any patent
or patent application the claims of which: (a) are specifically directed to a
Licensed Protein Product for use in the Dermatology Field and (b) do not relate
to a Licensed Protein Product for use in any area of the IG Field other than the
Dermatology Field.

4.6 Milestone Payments. If Connetics exercises its option under Section 4.1,
then Connetics shall make the following cash milestone payments to InterMune:

(a) One million two hundred thousand dollars ($1,200,000) within thirty
(30) days following the date on which the first NDA or BLA for a Licensed
Protein Product is filed with the FDA by Connetics, its Affiliate or its
Dermatology Sublicensee for an indication in the Dermatology Field; and

 

7



--------------------------------------------------------------------------------

(b) Two million dollars ($2,000,000) within thirty (30) days following the date
Connetics, its Affiliate or its Dermatology Sublicensee receives FDA clearance
for each new indication in the Dermatology Field of a Licensed Protein Product
for commercial sale in the United States.

4.7 Dermatological Indications Outside of the Dermatology Field.

(a) It is the intention of the Parties that Connetics shall be InterMune’s
preferred marketing partner for sales of Licensed Protein Product to
dermatologists in the United States during the term of this Agreement.
Therefore, during the term of this Agreement, if either Party desires to sell
Licensed Protein Product to dermatologists in the United States for use for
indications that are outside of the Dermatology Field but within the IG Field
(an “Outside Indication”), the provisions of this Section 4.7 shall apply.

(b) In the event that either Party desires to sell a Licensed Protein Product
for an Outside Indication to dermatologists in the United States during the term
of this Agreement, such Party shall give the other Party written notice of such
interest, which notice shall specify the indication of interest. If InterMune
notifies Connetics that InterMune itself desires to sell such Licensed Protein
Product for an Outside Indication directly to dermatologists in the United
States, then the procedures of subsection (d) shall apply. Otherwise, for ninety
(90) days following receipt of such notice, the Parties shall exclusively
negotiate in good faith for the reasonable commercial terms under which
Connetics shall exclusively sell such Licensed Protein Product for such Outside
Indication to dermatologists in the United States. In the event that, at the end
of such ninety (90) day period, the Parties have failed to enter into a written
agreement on such commercially reasonable terms, Connetics’ rights with respect
to the sale of such Licensed Protein Product for such Outside Indication shall
terminate and InterMune shall have no further obligations to Connetics under
this Section 4.7 with respect to such Licensed Protein Product for such Outside
Indication except as set forth is subsections (c) and (d) below.

(c) If the Parties have failed to enter into an agreement by the end of such
ninety (90) day period, as described in subsection (b) above, InterMune shall
then have the right during the following one hundred eighty (180) day period to
enter into an agreement with a Third Party for the sale to dermatologists of
such Licensed Protein Product for such Outside Indication on economic terms
that, taken as a whole, are substantially the same as, or more favorable to
InterMune than, those last offered in writing by Connetics for such rights
pursuant to subsection (b) above. If at the end of such one hundred eighty
(180) day period InterMune has not entered into an agreement with a Third Party
to sell such Licensed Protein Product for such Outside Indication to
dermatologists in the United States, then the procedures set forth in subsection
(b) above shall again apply, provided that InterMune may proceed alternatively
under subsection (d) below.

(d) If InterMune itself desires to sell such Licensed Protein Product to
dermatologists in the United States for Outside Indications, then upon written
notice from InterMune, Connetics and InterMune shall enter into good faith
negotiations, for a period of ninety (90) days from Connetics’ receipt of such
notice, for the reasonable commercial terms upon which InterMune shall grant to
Connetics the rights to co-promote such Licensed Protein Product for such
Outside Indication to dermatologists in the United States. InterMune agrees

 

8



--------------------------------------------------------------------------------

that it shall not unreasonably withhold its agreement to such commercially
reasonable terms. In the event that, at the end of such ninety (90) day period,
the Parties have failed to enter into a written agreement for such co-promotion
rights, InterMune shall have no further obligations to Connetics under this
Section 4.7 with respect to such Licensed Protein Product for such Outside
Indication, provided that InterMune may not enter into an agreement with a Third
Party for the rights to co-promote Licensed Protein Product for such Outside
Indication to dermatologists in the United States on economic terms that, taken
as a whole, are less favorable to InterMune than those last offered in writing
by Connetics for such rights. In the event that InterMune does not enter into
such a co-promotion agreement with a Third Party and instead solely promotes and
sells such Licensed Protein Product for such Outside Indication to
dermatologists in the United States itself, if at any time following such sole
promotion and sale InterMune determines in its sole discretion that it desires
to grant a license to the rights to promote and sell, or to co-promote, such
Licensed Protein Product for such Outside Indication to dermatologists in the
United States to a Third Party, then the procedures set forth in subsection
(b) above shall apply.

 

5. CONSIDERATION

5.1 Royalties.

(a) Beginning on January 1, 2002, InterMune shall pay to Connetics a royalty of
one-quarter of one percent (0.25%) of InterMune Net Sales in the United States.
InterMune shall continue to pay such royalties to Connetics until such time as
the cumulative InterMune Net Sales in United States, beginning on January 1,
2000, are equal to one billion dollars ($1,000,000,000). Thereafter, InterMune
shall pay to Connetics a royalty of one-half of one percent (0.5%) of InterMune
Net Sales in the United States for the remainder of the term of the Agreement.

(b) All royalties due under this Section 5.1 shall be due and payable quarterly
within thirty (30) days following the last day of each quarter in which
royalties are incurred beginning with first calendar quarter of 2002.

5.2 Milestone Payment. InterMune shall pay to Connetics a milestone payment of
one million five hundred thousand dollars ($1,500,000), (the “Milestone
Payment”), payable in a lump sum or in installments based on the level of
InterMune Net Sales, as follows:

(a) If annualized InterMune Net Sales in the United States for 2001, based on
InterMune Net Sales in the United States for the third and fourth calendar
quarters of 2001, (“2001 Net Sales”) are equal to or greater than twenty million
dollars ($20,000,000), then on March 31, 2002, InterMune shall, at its election,
either (i) pay the full Milestone Payment to Connetics, or (ii) pay to Connetics
three hundred seventy five thousand dollars ($375,000) of the Milestone Payment
and furnish to Connetics a promissory note for the balance of the Milestone
Payment, which promissory note shall provide for three (3) principal payments to
Connetics of three hundred seventy five thousand dollars ($375,000) each due
upon June 30, 2002, September 30, 2002 and December 31, 2002, respectively.

(b) If 2001 Net Sales are equal to or greater than fifteen million dollars
($15,000,000) but less than twenty million dollars ($20,000,000), then on
March 31, 2002,

 

9



--------------------------------------------------------------------------------

InterMune shall pay to Connetics three hundred thousand dollars ($300,000) of
the Milestone Payment, and furnish to Connetics a promissory note for the
balance of the Milestone Payment (the “Remaining Payment”), which promissory
note shall provide for full payment of the balance of such note to Connetics on
the earlier to occur of (i) March 31, 2004, or (ii) the last day of the month
following the consecutive twelve (12) month period that InterMune Net Sales in
the United States are equal to or greater than twenty million dollars
($20,000,000), subject to subsection (d) below.

(c) If 2001 Net Sales are less than fifteen million dollars ($15,000,000), then
on March 31, 2002, InterMune shall pay to Connetics a portion of the Milestone
Payment equal to three hundred thousand dollars ($300,000) multiplied by a
fraction, the numerator of which is 2001 Net Sales and the denominator of which
is twenty million dollars ($20,000,000). InterMune shall furnish to Connetics a
promissory note for the balance of the Milestone Payment (the “Remaining
Payment”), which promissory note shall provide for full payment of the balance
of such note to Connetics on the earlier to occur of (i) March 31, 2004, or
(ii) the last day of the month following the consecutive twelve (12) month
period that InterMune Net Sales in the United States are equal to or greater
than twenty million dollars ($20,000,000), subject to subsection (d) below.

(d) With respect to the promissory note for the Remaining Payment described in
subsection (b) or (c) above, if InterMune is to pay the balance of such note on
March 31, 2004, and InterMune Net Sales in the United States for the twelve
(12) month period preceding March 31, 2004 are equal to or greater than ten
million dollars ($10,000,000) but less than twenty million dollars
($20,000,000), then:

(i) InterMune may, at its election, pay fifty percent (50%) of the Remaining
Payment either in cash or in Preferred Shares of InterMune stock at the fair
market value of such shares, determined as the average closing price of such
shares over the previous thirty (30) day period; and

(ii) With respect to the other fifty percent (50%) of the Remaining Payment,
Connetics may, at its election, receive such fifty percent either in cash or in
Preferred Shares of InterMune stock at the fair market value of such shares,
determined as the average closing price of such shares over the previous thirty
(30) day period, provided that Connetics shall notify InterMune of its election
in writing at least thirty (30) days prior to the date that such payment is due.

(e) With respect to the Remaining Payment described in subsection (b) or
(c) above, if InterMune is to pay the balance of such note on March 31, 2004,
and InterMune Net Sales in the United States for the twelve (12) month period
preceding March 31, 2004 are less than ten million dollars ($10,000,000), then
InterMune may, at its election, either:

(1) Pay such Remaining Payment in cash or in Preferred Shares of InterMune stock
at the fair market value of such shares, determined as the average closing price
of such shares over the previous thirty (30) day period; or

 

10



--------------------------------------------------------------------------------

(2) Grant to Connetics the license to the Accounting and Revenue Rights to CGD
Units (as defined below), on commercially reasonable terms to be agreed upon by
the Parties, in which event InterMune shall thereafter have no further
obligation to Connetics with respect to such Remaining Payment. Such license
shall be fully paid-up solely with respect to InterMune but not with respect to
Genentech or any other Third Party, and shall expire upon the date of expiration
of the last to expire Genentech Patent covering the manufacture, use or sale of
Licensed Products for the treatment of CGD in the United States and its
territories and possessions. As used herein, “Accounting and Revenue Rights to
CGD Units” means the right to book net revenues, expenses and net profits for
the sales of Licensed Products for the treatment of chronic granulomatous
disease by InterMune and its sublicensees in the United States.

(f) All promissory notes referred to in this Section 5.2 shall bear interest at
the rate of the prime rate plus two percentage points (2%).

5.3 Reports; Audit Rights. InterMune shall provide to Connetics a copy of all
reports submitted to Genentech by InterMune pursuant to Section 8.8 of the
Genentech License when InterMune submits such report to Genentech. Following
January 1, 2002, Connetics shall have the same audit rights as Genentech
pursuant to Section 8.8 of the Genentech License.

5.4 Third Party Royalties. Each Party shall be responsible for paying all
royalties due to Third Parties other than Genentech under Section 8.4 of the
Genentech License with respect to such Party’s and its sublicensees’ activities
hereunder.

6. INTELLECTUAL PROPERTY

6.1 Ownership of Inventions. Each Party shall remain the sole owner of its
respective technology and other intellectual property that it owned as of the
Effective Date. A Party shall not have or acquire any rights in any inventions,
Know-How or intellectual property rights of the other Party, except as
specifically granted herein.

6.2 Infringement of Third Party Patents. In the event that a Third Party files
an action against a Party alleging that such Party’s activities under this
Agreement infringe such Third Party’s patent rights, such Party shall give
written notice to the other Party, and the Parties will consult and cooperate on
the best course of action. The Party that was sued shall have the right to
defend itself against such action, and the other Party shall provide all
reasonable assistance in such defense.

6.3 Infringement of Licensed Patents. In the event that either Party becomes
aware that a Third Party is infringing any rights in the Genentech Patents, such
Party shall promptly notify the other. InterMune shall have the right to enforce
the Genentech Patents to the full extent permitted under the Genentech License,
and Connetics will reasonably cooperate with InterMune in such enforcement
actions and take all reasonably necessary steps to facilitate InterMune’s
enforcement of the Genentech Patents.

6.4 Cooperation. Each Party agrees to cooperate with the other and take all
reasonable additional actions as may be reasonably required to achieve the
intent of this Article

 

11



--------------------------------------------------------------------------------

6, including, without limitation, the execution of all necessary and appropriate
instruments and documents.

 

7. REPRESENTATIONS AND WARRANTIES

7.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows:

(a) Such Party (i) is duly organized, validly existing and in good standing
under the laws of the state in which it is organized; (ii) has the power and
authority and the legal right to own and operate its property and assets, to
lease the property and assets it operates under lease, and to carry on its
business as it is now being conducted; and (iii) is in compliance with all
requirements of applicable law, except to the extent that any noncompliance
would not materially adversely affect such Party’s ability to perform its
obligations under the Agreement.

(b) Such Party (i) has the power and authority and the legal right to enter into
the Agreement and to perform its obligations hereunder, and (ii) has taken all
necessary action on its part to authorize the execution and delivery of the
Agreement and the performance of its obligations hereunder. The Agreement has
been duly executed and delivered on behalf of such Party, and constitutes a
legal, valid, binding obligation, enforceable against such Party in accordance
with its terms.

(c) All necessary consents, approvals and authorizations of all governmental
authorities and other persons required to be obtained by such Party in
connection with the Agreement have been obtained.

(d) The execution and delivery of the Agreement and the performance of such
Party’s obligations hereunder (i) do not conflict with or violate any
requirement of applicable laws or regulations or any material contractual
obligation of such Party, and (ii) do not materially conflict with, or
constitute a material default or require any consent under any material
contractual obligation of such Party.

7.2 Connetics Representations and Warranties. Connetics hereby represents and
warrants that:

(a) To Connetics’ knowledge as of the Effective Date, the Licensed Technology
practiced as permitted herein does not infringe on any intellectual property
rights owned by any Third Party.

(b) Connetics possesses the necessary interest, title and right to the Licensed
Technology to grant the licenses and to make the assignments to InterMune
hereunder.

 

8. INDEMNIFICATION

8.1 Indemnification by Connetics. Connetics agrees to indemnify, hold harmless
and defend InterMune and InterMune’s directors, officers, employees and agents,
and the directors, officers, employees and agents of any InterMune Affiliate
from and against any and all claims, suits, losses, damages, costs, fees and
expenses resulting from or arising out of any

 

12



--------------------------------------------------------------------------------

negligent or wrongful act or omission by Connetics, its Affiliates or its
Dermatology Sublicensees, or any breach by Connetics of its obligations under
this Agreement or under the Genentech License, except to the extent that such
claims, suits, losses, damages, costs, fees or expenses arises or results from
any negligent or wrongful act or omission of InterMune or its Affiliates.

8.2 Indemnification by InterMune. InterMune agrees to indemnify, hold harmless
and defend Connetics and its directors, officers, employees and agents, and the
directors, officers, employees and agents of any Connetics Affiliates or its
Dermatology Sublicensees from and against any and all claims, suits, losses,
damages, costs, fees and expenses resulting from or arising out of damage or
injury caused by a negligent or wrongful act or omission of InterMune, its
Affiliates or its Sublicensees, or any breach by InterMune of its obligations
under this Agreement or under the Genentech License, except to the extent that
such claims, suits, losses, damages, costs, fees or expenses arises or results
from any negligent or wrongful act or omission of Connetics, its Affiliates or
its Dermatology Sublicensees.

8.3 Indemnification Procedure. In all cases where one Party seeks
indemnification by the other under this Article 8, the Party seeking
indemnification shall promptly notify the indemnifying Party of receipt of any
claim or lawsuit covered by such indemnification obligation and shall cooperate
fully with the indemnifying Party in connection with the investigation and
defense of such claim or lawsuit. The indemnifying Party shall have the right to
control the defense, with counsel of its choice, provided that the
non-indemnifying Party shall have the right to be represented by advisory
counsel at its own expense. The indemnifying Party shall not settle or dispose
of the matter in any manner which could negatively and materially affect the
rights or liability of the non-indemnifying Party without the non-indemnifying
Party’s prior written consent, which shall not be unreasonably withheld.

 

9. CONFIDENTIALITY

9.1 Confidential Information Obligations. As used herein, “Confidential
Information” means all information that a Party discloses to the other Party
under this Agreement or had disclosed to the other Party under the Original
Agreement, provided that Confidential Information shall not include such
information excluded under Section 9.2. Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing by the Parties, each
Party agrees that, during the term of this Agreement and for five (5) years
after the expiration or termination of this Agreement, it shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as provided for in this Agreement any Confidential
Information furnished to it by the other Party pursuant to this Agreement.

9.2 Exceptions. The obligations set forth in Section 9.1 shall not apply to any
Information that the receiving Party can demonstrate by competent evidence:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party by the other Party;

 

13



--------------------------------------------------------------------------------

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality to a Third Party, by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others; or

(e) is independently developed by the receiving Party without using any of the
other Party’s Confidential Information.

9.3 Terms of the Agreement. The Parties agree that the terms of this Agreement
will be considered Confidential Information of both Parties. Notwithstanding the
foregoing, a Party shall have the right to disclose the material financial terms
of the Agreement to any bona fide potential investor, investment banker,
acquiror, merger partner or other potential financial partner, subject to such
Party obtaining the agreement of such party receiving such Confidential
Information to keep such information confidential.

9.4 Permitted Disclosure. Notwithstanding the limitations in this Article 9,
each Party may disclose Confidential Information belonging to the other Party
(or otherwise subject to this Article 9), to the extent such disclosure is
reasonably necessary in the following instances, but solely for the limited
purpose of such necessity:

(a) filing or prosecuting Patents;

(b) regulatory and tax filings;

(c) prosecuting or defending litigation;

(d) complying with applicable governmental laws or regulations or valid court
orders;

(e) conducting preclinical or clinical trials of Licensed Products; and

(f) disclosure to Affiliates, licensees, sublicensees, employees, consultants or
agents who agree to be bound by similar terms of confidentiality and non-use at
least equivalent in scope to those set forth in this Article 9.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 9.4, it will give reasonable advance notice to the other Party of such
disclosure and endeavor in good faith to secure confidential treatment of such
information. In any event, the Parties agree to take all reasonable action to
avoid disclosure of Confidential Information hereunder. Further, the Parties
agree to consult with one another on the provisions of this Agreement to be
redacted in any filings made by a Party with the United States Securities and
Exchange Commission or as otherwise required by law.

 

14



--------------------------------------------------------------------------------

10. TERMINATION

10.1 Term of Agreement. The term of this Agreement shall expire, unless earlier
terminated as provided by Section 10.2 below, upon expiration or termination of
the Genentech License.

10.2 Termination for Material Breach. If either Party shall default in a
material manner with respect to any material provision of this Agreement and the
other Party shall have given the defaulting Party written notice of such
default, the defaulting Party shall have thirty (30) days to cure such default.
If such default is not cured within such thirty (30) day period, the
non-defaulting Party shall have the right, upon notice to the defaulting Party
and without prejudice to any other rights the non-defaulting Party may have, to
terminate this Agreement unless the defaulting Party is in the process of
attempting in good faith to remedy such default, in which case, the thirty
(30) day cure period shall be extended by an additional thirty (30) days.

10.3 Effect of Termination. Upon termination or expiration of the Agreement,
(a) all licenses granted by Connetics to InterMune under Article 3 will
terminate; (b) any and all claims and payment obligations that accrued prior to
the date of such termination or expiration shall survive such termination; and
(c) each Party shall return all of the other Party’s Confidential Information.

10.4 Surviving Rights. The obligations and rights of the Parties under Sections
4.3(c), 5.3, 6.1, and Articles 8, 9, 10 and 11 shall survive any termination or
expiration of the Agreement.

10.5 Accrued Rights and Surviving Obligations. The termination or expiration of
the Agreement for any reason shall be without prejudice to any rights, which
shall have accrued to the benefit of either Party prior to such termination or
expiration, including any damages arising from any breach hereunder. Such
termination or expiration shall not relieve either Party from obligations which
are expressly indicated to survive termination or expiration of the Agreement.

10.6 Bankruptcy Rights. In the event that this Agreement is terminated or
rejected by a Party or its receiver or trustee under applicable bankruptcy laws
due to such Party’s bankruptcy, then all rights and licenses granted under or
pursuant to this Agreement by such Party to the other Party are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the Bankruptcy Code
and any similar law or regulation in any other country, licenses of rights to
“intellectual property” as defined under Section 101(52) of the Bankruptcy Code.
The Parties agree that all intellectual property rights licensed hereunder,
including without limitation any patents or patent applications in any country
of a Party covered by the license grants under this Agreement, are part of the
“intellectual property” as defined under Section 101(52) of the Bankruptcy Code
subject to the protections afforded the non-terminating Party under
Section 365(n) of the Bankruptcy Code, and any similar law or regulation in any
other country.

 

15



--------------------------------------------------------------------------------

11. MISCELLANEOUS

11.1 Waiver. No waiver by either Party hereto of any breach or default of any of
the covenants or agreements herein set forth shall be deemed a waiver as to any
subsequent or similar breach or default.

11.2 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their permitted successors and assigns; provided,
however, that neither Party shall assign any of its rights and obligations
hereunder without the prior written consent of the other Party, except as
incident to the merger, consolidation, reorganization or acquisition of stock or
assets affecting substantially all of the assets or actual voting control of the
assigning Party. Any assignment or attempted assignment by either Party in
violation of the terms of this Section 11.2 shall be null and void and of no
legal effect.

11.3 Notices. Any notice or other communication required or permitted to be
given to either Party hereto shall be in writing and shall be deemed to have
been properly given and to be effective on the date of delivery if delivered in
person or by facsimile or five (5) days after mailing by registered or certified
mail, postage paid, to the other Party at the following address:

 

In the case of InterMune:

InterMune Pharmaceuticals, Inc.

1710 Gilbreth Road,

Suite 301

Burlingame, CA 94010

Fax: (650) 259-0774

Attention: General Counsel

with a copy to:                

Cooley Godward LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306

Fax: (650) 849-7400

Attention: Barclay James Kamb, Esq

In the case of Connetics:

Connetics Corporation

3400 West Bayshore Road

Palo Alto, CA 94303

Fax: (650) 843-2899

Attention: Chief Executive Officer

Either Party may change its address for communications by a notice to the other
Party in accordance with this Section.

11.4 Headings. The headings of the several sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.

 

16



--------------------------------------------------------------------------------

11.5 Amendment. No amendment or modification hereof shall be valid or binding
upon the Parties unless made in writing and signed by both Parties.

11.6 Governing Law. This Agreement shall be governed exclusively by the laws of
the State of California, U.S.A., as such law applies to contracts entered into
between and to be performed by California residents entirely in the State of
California.

11.7 Dispute Resolution.

(a) In the event of any controversy or claim arising out of, relating to or in
connection with any provision of this Agreement, or the rights or obligations of
the Parties hereunder, the Parties shall try to settle their differences
amicably between themselves by referring the disputed matter to the President of
InterMune and the Chief Executive Officer of Connetics for discussion and
resolution. Either Party may initiate such informal dispute resolution by
sending written notice of the dispute to the other Party, and within ten
(10) days after such notice such representatives of the Parties shall meet for
attempted resolution by good faith negotiations. If such personnel are unable to
resolve such dispute within thirty (30) days of initiating such negotiations,
either Party may seek to have such dispute resolved by binding arbitration under
this Section 11.7. The arbitration shall be held in Palo Alto, California
according to the Commercial Arbitration Rules of the American Arbitration
Association (the “Rules”). The arbitration will be conducted by a panel of three
(3) arbitrators who are knowledgeable in the subject matter that is at issue in
the dispute, are not affiliated directly or indirectly with either Party, and
are selected by mutual agreement of the Parties. Failing such agreement, the
arbitrators shall be selected appointed as provided in the Rules. During the
arbitration, the Parties shall have such discovery rights as the arbitrators may
allow, consistent with the discovery permitted by the Federal Code of Civil
Procedure. In conducting the arbitration, the arbitrators shall apply the rules
of evidence applicable in California, and shall be able to decree any and all
relief of an equitable nature, including but not limited to such relief as a
temporary restraining order, a preliminary injunction, a permanent injunction,
or replevin of property, as well as specific performance. The arbitrators shall
also be able to award direct and indirect damages, but shall not award any other
form of damage (e.g., punitive or exemplary damages). The reasonable fees and
expenses, of the arbitrators, along with the reasonable legal fees and expenses
of the prevailing Party (including all expert witness fees and expenses), the
fees and expenses of a court reporter, and any expenses for a hearing room,
shall be paid as follows: If the arbitrators rule in favor of one Party on all
disputed issues in the arbitration, the losing Party shall pay one hundred
percent (100%) of such fees and expenses; if the arbitrators rule in favor of
one Party on some issues and the other Party on other issues, the arbitrators
shall issue with the rulings a written determination as to how such fees and
expenses shall be allocated between the Parties. The arbitrators shall allocate
fees and expenses in a way that bears a reasonable relationship to the outcome
of the arbitration, with the Party prevailing on more issues, or on issues of
greater value or gravity, recovering a relatively larger share of its legal fees
and expenses. The decision of the arbitrators shall be final and may be entered,
sued on or enforced by the Party in whose favor it runs in any court of
competent jurisdiction at the option of such Party. Whether a claim, dispute or
other matter in question would be barred by the applicable statute of
limitations, which statute of limitations also shall apply to any claim or
disputes subject to arbitration under this Section, shall be determined by
binding arbitration pursuant to this Section.

 

17



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement, either Party may
seek immediate injunctive or other interim relief without resort to arbitration
from any court of competent jurisdiction with respect to any breach of Article 9
hereof, or as necessary to enforce and prevent infringement of the patent
rights, copyright rights, trademarks, trade secrets, or other intellectual
property rights owned or controlled by a Party or its Affiliates.

11.8 Force Majeure. Any delays in performance by any Party under this Agreement
shall not be considered a breach of this Agreement if and to the extent caused
by occurrences beyond the reasonable control of the Party affected, including
but not limited to acts of God, embargoes, governmental restrictions, fire,
flood, explosion, riots, wars, civil disorder, rebellion or sabotage. The Party
suffering such occurrence shall immediately notify the other Party as soon as
practicable, and any time for performance hereunder shall be extended by the
actual time of delay caused by the occurrence.

11.9 Independent Contractors. In making and performing this Agreement, InterMune
and Connetics act and shall act at all times as independent contractors and
nothing contained in this Agreement shall be construed or implied to create an
agency, partnership or employer and employee relationship between InterMune and
Connetics. At no time shall one Party make commitments or incur any charges or
expenses for or in the name of the other Party.

11.10 Severability. If any part of this Agreement is declared invalid by any
legally governing authority having jurisdiction over either Party, then such
declaration shall not affect the remainder of the Agreement and the Parties
shall revise the invalidated part in a manner that will render such provision
valid without impairing the Parties’ original interest.

11.11 Cumulative Rights. The rights, powers and remedies hereunder shall be in
addition to, and not in limitation of, all rights, powers and remedies provided
at law or in equity, or under any other agreement between the Parties. All of
such rights, powers and remedies shall be cumulative, and may be exercised
successively or cumulatively.

11.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which shall constitute together
the same document.

11.13 Entire Agreement. This Agreement and any and all Exhibits referred to
herein, in conjunction with the other “Intercompany Agreements” (as defined in
that certain Collaboration Agreement by and between the Parties dated April 27,
1999 excluding the “Amended and Restated Service Agreement”), embodies the
entire understanding of the Parties with respect to the subject matter hereof
and of the “Intercompany Agreements,” and supersedes and terminates all previous
communications, representations or understandings, either oral or written,
between the Parties relating to the subject matter hereof and of the
“Intercompany Agreements.” The Amended and Restated Service Agreement is hereby
terminated in its entirety, except for the provisions of the sections set forth
in Section 14 therein.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, both InterMune and Connetics have executed this Agreement,
as of the day and year first written above.

 

INTERMUNE PHARMACEUTICALS, INC. CONNETICS CORPORATION By: /s/ S. Scott Harkonen
By: Thomas G. Wiggans

Print Name: W. Scott Harkonen Print Name: Thomas G. Wiggans

Title: Pres/CEO Title: President & CEO

 

19